 



Exhibit 10.1

 

Final Form

Exhibit B 

FORM OF VOTING AND SUPPORT AGREEMENT

 

VOTING AND SUPPORT AGREEMENT (this “Agreement”), dated as of [●], 2017 by and
among Bearing Resources Ltd., a corporation organized under the laws of British
Columbia, Canada (“Bearing”), LI Acquisition Corporation, a Nevada corporation
(“Sub”), Li3 Energy Inc., a Nevada corporation (the “Company”), and the
undersigned stockholder of the Company (“Stockholder”).

 

WHEREAS, on January 27, 2017, the Company, Bearing and Sub entered into an
Agreement and Plan of Merger (the “Merger Agreement”);

 

WHEREAS, capitalized terms used but not defined in this Agreement have the
respective meanings ascribed thereto in the Merger Agreement; and

 

WHEREAS, as of the date hereof, Stockholder is the beneficial owner of the
number of shares of common stock, $0.001 par value, of the Company (the “Company
Common Stock”) set forth under such Stockholders name on the signature page
hereto (such shares, together with any other shares of Company Common Stock
acquired by Stockholder after the date hereof, being collectively referred to
herein as the “Stockholder Shares”).

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements contained herein, the parties hereto, intending to be legally bound
hereby, agree as follows:

 

1. Agreements of Stockholder.

 

(a) Voting. From the date hereof until any termination of this Agreement in
accordance with its terms, at any meeting of the stockholders of the Company
however called (or any action by written consent in lieu of a meeting) or any
adjournment thereof, Stockholder, to the extent submitted to the holders of
Company Common Stock for their approval as required by applicable Law and/or the
Organizational Documents of the Company, shall vote all Stockholder Shares (or
cause them to be voted) or (as appropriate) execute written consents in respect
thereof, (i) in favor of and for the adoption of the Merger Agreement, the
Articles of Merger, the Merger and the other transactions contemplated by the
Merger Agreement, (ii) against any alternative transaction relating to any
merger, business combination or acquisition regarding the Company (including a
sale of a majority of the outstanding equity interests of the Company or a sale
of all or substantially all of the assets of the Company and its Subsidiaries,
taken as a whole) and not involving Bearing or its Affiliate, and (iii) against
any agreement (including any amendment of any agreement), amendment of the
Organizational Documents of the Company or other action that is intended or
would reasonably be expected to prevent, impede, materially interfere with or
materially delay, the consummation of the Merger. Any such vote shall be cast
(or consent shall be given) by Stockholder in accordance with such procedures
relating thereto so as to ensure that it is duly counted, including for purposes
of determining that a quorum is present and for purposes of recording the
results of such vote (or consent).

 

 (b) Irrevocable Proxy. Stockholder hereby appoints Bearing and any designee of
Bearing, and each of them individually, its proxies and attorneys-in-fact, with
full power of substitution and re-substitution, to vote or act by written
consent during the term of this Agreement with respect to the Stockholder Shares
in accordance with Section 1(a). This proxy and power of attorney is given to
secure the performance of the duties of Stockholder under this Agreement.
Stockholder shall take such further reasonable action or execute such other
reasonable instruments as may be necessary to effectuate the intent of this
irrevocable proxy contained in this Section 1(b). This irrevocable proxy and
power of attorney granted by Stockholder shall be irrevocable during the term of
this Agreement, shall be deemed to be coupled with an interest sufficient in law
to support an irrevocable proxy and shall revoke any and all prior proxies
granted by Stockholder with respect to the Stockholder Shares. The power of
attorney granted by Stockholder herein is a durable power of attorney and shall
survive the dissolution, bankruptcy, death or incapacity of Stockholder. The
proxy and power of attorney granted hereunder shall terminate upon the
termination of this Agreement.

 

(c) Voting. Stockholder shall retain at all times the right to vote all
Stockholder Shares in its sole discretion and without any other limitation on
those matters other than those set forth in Section 1(a) that are at any time or
from time to time presented for consideration to the Company’s stockholders
generally.

 

 

 

 

(d) Appraisal Rights. Stockholder hereby waives, and agrees not to exercise or
assert, any appraisal or similar rights under Sections 78.3793, 92A.300 –
92A.500 (inclusive) of the Nevada Revised Statutes, or other applicable Law in
connection with the transactions contemplated under the Merger Agreement,
including the Merger.

 

(e) Restriction on Transfer; Proxies; Non-Interference; etc. From the date
hereof until the termination of this Agreement in accordance with its terms,
Stockholder shall not directly or indirectly (i) sell, transfer (including by
operation of law), give, pledge, encumber, assign or otherwise dispose of, or
enter into any contract, option or other arrangement or understanding with
respect to the sale, transfer, gift, pledge, encumbrance, assignment,
constructive disposition or other disposition of, any Stockholder Shares (or any
right, title or interest thereto or therein), (ii) deposit any Stockholder
Shares into a voting trust or grant any proxies or enter into a voting
agreement, power of attorney or voting trust with respect to any Stockholder
Shares, (iii) take any action that would make any representation or warranty of
Stockholder set forth in this Agreement untrue or incorrect in any material
respect or have the effect of preventing, disabling or delaying Stockholder from
performing any of its obligations under this Agreement or (iv) agree (whether or
not in writing) to take any of the actions referred to in the foregoing clauses
(i), (ii) or (iii) of this Section 1(e). Notwithstanding anything to the
contrary contained in this Section 1(e), Stockholder may transfer all or any
portion of the Stockholder Shares prior to the termination of this Agreement to
a recipient who agrees it writing with Bearing, Sub and the Company to be bound
by the terms of this Agreement applicable to the Stockholder.

 

 (f) Publication. Stockholder consents to Bearing, Sub and the Company
publishing and disclosing in the Proxy Statement/Prospectus and Registration
Statement on in any other required SEC Document or TSX-V Document Stockholder’s
identity and ownership of Company Common Stock and the nature of Stockholder’s
commitments, arrangements and understandings under this Agreement. Bearing or
the Company, as the applicable disclosing party, agrees to provide Stockholder
with a reasonable advance opportunity to review and comment on such disclosure.
Stockholder shall not issue any press release or make any other public statement
with respect to this Agreement, the Merger Agreement or any of the transactions
contemplated herein and therein without the prior written consent of Bearing and
the Company, except for filings required under the Exchange Act with respect to
Stockholder’s beneficial ownership of Stockholder Shares and except as required
by applicable Law.

 

2. Representations and Warranties of Bearing and Sub. Bearing and Sub each
hereby jointly and severally represents and warrants to Stockholder as follows:

 

(a) Organization; Authority. Each of Bearing and Sub is a corporation duly
organized, validly existing and in good standing under the Laws of the
jurisdiction in which it is incorporated. Each of Bearing and Sub has all
necessary corporate power and authority to execute and deliver this Agreement,
and to perform its obligations under this Agreement. The execution, delivery and
performance by Bearing and Sub of this Agreement have been duly authorized and
approved by their respective boards of directors (and prior to the Effective
Time will be adopted by Bearing as the sole stockholder of Sub), and no other
corporate action on the part of Bearing and Sub is necessary to authorize the
execution, delivery and performance by Bearing and Sub of this Agreement. This
Agreement has been duly executed and delivered by Bearing and Sub and, assuming
due authorization, execution and delivery hereof by the Stockholder, constitutes
a legal, valid and binding obligation of each of Bearing and Sub, enforceable
against each of them in accordance with its terms, subject to the qualification
that such enforceability may be limited by bankruptcy, insolvency,
reorganization or other laws of general application relating to or affecting
rights of creditors and that equitable remedies, including specific performance,
are discretionary and may not be ordered.

 

3. Representations and Warranties of Stockholder. Stockholder hereby represents
and warrants to Bearing, Sub and the Company as follows:

 

(a) Organization; Authority. Stockholder, if an entity, is duly organized,
validly existing under the Laws of its jurisdiction of organization. Stockholder
has all necessary power and authority to execute and deliver this Agreement and
to perform its obligations under this Agreement. The execution, delivery and
performance by Stockholder of this Agreement and the transactions contemplated
hereby have been duly authorized and approved by all necessary action on the
part of Stockholder, and no further action on the part of Stockholder is
necessary to authorize the execution, delivery and performance by Stockholder of
this Agreement. This Agreement has been duly executed and delivered by
Stockholder and, assuming the due and valid authorization, execution and
delivery hereof by Bearing, Sub and the Company, constitutes a valid and binding
obligation of Stockholder, enforceable against Stockholder in accordance with
its terms, subject to the qualification that such enforceability may be limited
by bankruptcy, insolvency, reorganization or other laws of general application
relating to or affecting rights of creditors and that equitable remedies,
including specific performance, are discretionary and may not be ordered.

 

 2 

 

 

(b) Consents and Approvals; No Violations. No consents or approvals of, or
filings, declarations or registrations with, any Governmental Entity or third
party are necessary for the performance by Stockholder of its obligations under
this Agreement, other than such other consents, approvals, filings, declarations
or registrations that, if not obtained, made or given, would not, individually
or in the aggregate, reasonably be expected to prevent or materially delay the
performance by Stockholder of any of its material obligations under this
Agreement and except for filings required under the Exchange Act with respect to
Stockholder’s beneficial ownership of Stockholder Shares. Neither the execution
and delivery of this Agreement by Stockholder, nor the performance by
Stockholder with its obligations under this Agreement, will (A) conflict with or
violate any provision of the organizational documents of Stockholder or (B) (x)
violate any Law or Order applicable to Stockholder or any of its Affiliates or
any of their respective properties or assets, or (y) violate, conflict with,
result in the loss of any material benefit under, constitute a default (or an
event which, with notice or lapse of time, or both, would constitute a default)
under, result in the termination of or a right of termination or cancellation
under, accelerate the performance required by, or result in the creation of any
Lien upon any of the respective properties or assets of, Stockholder or any of
its Affiliates under, any of the terms, conditions or provisions of any note,
bond, mortgage, indenture, deed of trust, license, permit, lease, agreement or
other instrument or obligation to which Stockholder or any of its Affiliates is
a party, or by which they or any of their respective properties or assets may be
bound or affected, except for such violations, conflicts, losses, defaults,
terminations, cancellations, accelerations or Liens as would not, individually
or in the aggregate, reasonably be expected to prevent or materially delay the
performance by Stockholder of any of its material obligations under this
Agreement.

 

(c) Ownership of Shares. As of the date of this Agreement, Stockholder owns,
beneficially or of record, all of the Stockholder Shares. Stockholder owns all
of the Stockholder Shares free and clear of any proxy, voting restriction,
adverse claim or other Lien (other than proxies and restrictions in favor of
Bearing and Sub pursuant to this Agreement and except for such transfer
restrictions of general applicability as may be provided under the Securities
Act and the “blue sky” laws of the various states of the United States). Without
limiting the foregoing, except for proxies and restrictions in favor of Bearing
and Sub pursuant to this Agreement, except as described in a Schedule 13D or
Schedule 13G filed with the SEC prior to the date hereof and except for such
transfer restrictions of general applicability as may be provided under the
Securities Act and the “blue sky” laws of the various States of the United
States, Stockholder has sole voting power and sole power of disposition with
respect to all Stockholder Shares, with no restrictions on Stockholder’s rights
of voting or disposition pertaining thereto, and no Person other than
Stockholder has any right to direct or approve the voting or disposition of any
Stockholder Shares. As of the date hereof, Stockholder does not own,
beneficially or of record, any securities of the Company other than the
Stockholder Shares.

  

(d) Brokers. No broker, investment banker, financial advisor or other Person is
entitled to any broker’s, finder’s, financial advisor’s or other similar fee or
commission that is payable by the Company, Bearing, Sub or any of their
respective subsidiaries in connection with the transactions contemplated herein
based upon arrangements made by or on behalf of Stockholder.

 

4. Termination. This Agreement shall terminate automatically without any further
action of the parties on the first to occur of (a) the termination of the Merger
Agreement in accordance with its terms and (b) the Effective Time or, if
earlier, on the mutual written consent of the parties hereto. Additionally,
Stockholder shall have the right to terminate this Agreement immediately
following (i) any decrease in consideration payable to Company shareholders in
the Merger, (ii) any change to the form of consideration payable in the Merger
to include a non-publicly-traded security and (iii) December 31, 2017.
Notwithstanding the foregoing, (A) nothing herein shall relieve any party from
liability for breach of this Agreement prior to termination and (B) the
provisions of this Section 4 and Section 5 of this Agreement shall survive any
termination of this Agreement.

 

 3 

 

 

5. Miscellaneous.

 

(a) Action in Stockholder Capacity Only. The parties acknowledge that this
Agreement is entered into by Stockholder solely in its capacity as owner of the
Stockholder Shares and that nothing in this Agreement is intended to or shall in
any way restrict or limit any director, officer or employee of the Company from
taking any action in his or her capacity as a director, officer or employee of
the Company that is necessary for him or her to comply with his or her duties as
a director, officer or employee of the Company, including participating in his
or her capacity as a director of the Company in any discussions or negotiations
in accordance with, and making any determinations or recommendations in his or
her capacity as a director with respect the Merger Agreement, and no action
taken by any individual in his or her capacity as a director, officer or
employee of the Company shall give rise to or be deemed a breach of this
Agreement.

 

(b) Expenses. All costs and expenses incurred in connection with the
transactions contemplated by this Agreement shall be paid by the party incurring
such costs and expenses.

 

(c) Additional Shares. Until any termination of this Agreement in accordance
with its terms, Stockholder shall promptly notify Bearing and the Company of the
number of shares of Company Common Stock, if any, as to which Stockholder
acquires record or beneficial ownership after the date hereof. Any such shares
of Company Common Stock as to which Stockholder acquires record or beneficial
ownership after the date hereof and prior to termination of this Agreement shall
be Stockholder Shares for purposes of this Agreement. Without limiting the
foregoing, in the event of any stock split, stock dividend or other change in
the capital structure of the Company affecting the Company Common Stock, the
number of shares constituting Stockholder Shares shall be adjusted
appropriately, and this Agreement and the obligations hereunder shall attach to
any additional shares of Company Common Stock or other voting securities of the
Company issued to Stockholder in connection therewith.

  

(d) Definition of “Beneficial Ownership”. For purposes of this Agreement,
“beneficial ownership” with respect to (or to “own beneficially”) any securities
shall mean having “beneficial ownership” of such securities (as determined
pursuant to Rule 13d-3 under the Exchange Act), including pursuant to any
agreement, arrangement or understanding, whether or not in writing.

 

(e) Further Assurances. From time to time, at the reasonable request of Bearing
and without further consideration, prior to the termination of this Agreement,
Stockholder shall execute and deliver such reasonable additional documents and
take all such further reasonable action as may be reasonably required to
consummate and make effective, in the most expeditious manner practicable, the
transactions contemplated by this Agreement.

 

(f) Entire Agreement; No Third Party Beneficiaries. This Agreement constitutes
the entire agreement, and supersedes all prior agreements and understandings,
both written and oral, among the parties, or any of them, with respect to the
subject matter hereof. This Agreement is not intended to and shall not confer
upon any Person other than the parties hereto any rights hereunder.

 

(g) Assignment; Binding Effect. Neither this Agreement nor any of the rights,
interests or obligations hereunder shall be assigned by any of the parties
hereto (whether by operation of law or otherwise) without the prior written
consent of the other parties, except that Sub may assign its rights and
interests hereunder to Bearing or to any wholly-owned subsidiary of Bearing if
such assignment would not impair, prevent or cause a delay in the consummation
of any of the transactions contemplated by the Merger Agreement; provided that
no such assignment shall relieve Sub of its obligations hereunder if such
assignee does not perform such obligations. Subject to the preceding sentence,
this Agreement shall be binding upon and shall inure to the benefit of the
parties hereto and their respective successors and permitted assigns. Any
purported assignment not permitted under this Section 5(g) shall be null and
void.

 

 4 

 

 

(h) Amendments; Waiver. This Agreement may not be amended or supplemented,
except by a written agreement executed by the parties hereto. Any party to this
Agreement may (A) waive any inaccuracies in the representations and warranties
of any other party hereto or extend the time for the performance of any of the
obligations or acts of any other party hereto or (B) waive compliance by the
other party with any of the agreements contained herein (provided, that any
waiver of Stockholder’s breach or non-compliance shall require the written
consent of Bearing, Sub and the Company). Notwithstanding the foregoing, no
failure or delay by Bearing, Sub or the Company in exercising any right
hereunder shall operate as a waiver thereof nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right hereunder. Any agreement on the part of a party hereto to any
such extension or waiver shall be valid only if set forth in an instrument in
writing signed on behalf of such party.

 

(i) Severability. If any term or other provision of this Agreement is determined
by a court of competent jurisdiction to be invalid, illegal or incapable of
being enforced by any rule of Law or public policy, all other terms, provisions
and conditions of this Agreement shall nevertheless remain in full force and
effect. Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the parties hereto shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible to the fullest extent permitted by applicable Law
and public policy in an acceptable manner to the end that the transactions
contemplated hereby are fulfilled to the extent possible.

  

(j) Counterparts; Electronic Signatures. This Agreement may be executed in
separate counterparts, each of which shall be deemed to be an original but all
of which taken together shall constitute one and the same agreement. This
Agreement shall become effective when each party hereto shall have received
counterparts hereof signed by the other parties hereto. Facsimile or other
electronically scanned and transmitted signatures, including by email
attachment, shall be deemed originals for all purposes of this Agreement.

 

(k) Interpretation. Headings of Sections and subsections of this Agreement are
for convenience of the parties only and shall be given no substantive or
interpretive effect whatsoever. In this Agreement, unless the context otherwise
requires: (i) any pronoun used in this Agreement shall include the corresponding
masculine, feminine or neuter forms, and the singular form of nouns, pronouns
and verbs shall include the plural and vice versa; (ii) “including” (and with
correlative meaning “include”) means including without limiting the generality
of any description preceding or succeeding such term and shall be deemed in each
case to be followed by the words “without limitation”; and (iii) the words
“herein,” “hereto,” and “hereby” and other words of similar import in this
Agreement shall be deemed in each case to refer to this Agreement as a whole and
not to any particular section or other subdivision of this Agreement.

 

(l) Notices. All notices, requests, demands and other communications in
connection with this Agreement shall be in writing and shall be deemed given if
(A) delivered personally, on the date of such delivery, (B) upon non-automated
confirmation of receipt when transmitted via facsimile or electronic mail (but
only if followed by transmittal by nationally recognized overnight courier or by
hand for delivery on the next Business Day), or (C) on receipt (or refusal to
accept delivery) after dispatch by registered or certified mail (return receipt
requested), postage prepaid, or by a nationally recognized overnight courier
(with confirmation), addressed, in each case, as follows:

 

  If to Bearing or Sub:   Bearing Resources Ltd./LI Acquisition Corporation    
  c/o Suite 409-221 West Esplanade       North Vancouver, BC V7M 3J3      
Attention: Jeremy Poirier       Facsimile: 604.973.0280       Email:
Jpoirier@bearingresource.ca

 

  with a copy to (which shall not constitute notice):   MACDONALD TUSKEY
409 - 221 W. Esplanade,
North Vancouver, BC  V7M 3J3
Attention: William MacDonald, Esq.
Facsimile: 604.973.0280
Email: wmacdonald@wlmlaw.ca

 

  If to the Company:   Li3 Energy, Inc.       Avda. Americo Vespucio 80, 11th
Floor       Santiago, Chile       Attention:  Luis Saenz       Email:
luis.saenz@li3energy.com

 

 5 

 

 

  with a copy to (which shall not constitute notice):  

 Ellenoff Grossman & Schole LLP
1345 Avenue of the Americas, 11th Floor
New   York, New York  10105
Attn:   Richard Anslow, Esq.
           Matthew Gray, Esq.
Facsimile No.:  (212) 370-7889
Telephone No.:  (212) 370-1300
Email: ranslow@egsllp.com
           mgray@egsllp.com

          If to the Stockholder:   To the address set forth under the
Stockholder’s name on the signature page hereto, with a copy (which will not
constitute notice) to the Company (and its copy for notices hereunder).

 

or such other address or facsimile number as such party may hereafter specify
for the purpose by notice to the other parties hereto.

 

(m) Governing Law; Enforcement; Jurisdiction; Waiver of Jury Trial.

 

(i) This Agreement shall be governed by, and construed in accordance with, the
internal procedural and substantive laws of the State of Nevada, without regard
to the choice of law rules thereof.

 

(ii) Each of the parties hereto hereby irrevocably and unconditionally submits,
for itself and its property, to the exclusive jurisdiction of the courts of the
State of Nevada and any United States District Court for the State of Nevada and
any appellate courts thereof, in any action or proceeding arising out of or
relating to this Agreement or the agreements delivered in connection herewith or
the transactions contemplated hereby or thereby or for recognition or
enforcement of any judgment relating thereto, and each of the parties hereby
irrevocably and unconditionally (A) agrees not to commence any such action
except in such courts, (B) agrees that any claim in respect of any such action
or proceeding may be heard and determined in such courts, (C) waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to venue of any such action or proceeding in any such
courts, and (D) waives, to the fullest extent permitted by Law, the defense of
any inconvenient forum to the maintenance of such action or proceeding in any
such courts. Each of the parties hereto agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by Law.
Each of the parties irrevocably consents to service of process in any such
action or proceeding in the manner provided for notices in Section 5(l) of this
Agreement; provided, that nothing in this Agreement shall affect the right of
any party to this Agreement to serve process in any other manner permitted by
applicable Law.

 

(iii) EACH OF THE PARTIES HEREBY WAIVES TRIAL BY JURY IN ANY JUDICIAL PROCEEDING
INVOLVING, DIRECTLY, IN ANY MATTERS (WHETHER SOUNDING IN TORT, CONTRACT OR
OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 

(iv) The parties agree that irreparable damage would occur for which monetary
damages would not be an adequate remedy in the event that the parties do not
perform their obligations under the provisions of this Agreement in accordance
with their specific terms or otherwise breach such obligations. Accordingly, the
parties agree that, if for any reason any of the Stockholder, Bearing, Sub or
the Company shall have failed to perform its obligations under this Agreement or
otherwise breached this Agreement, then the party seeking to enforce this
Agreement against such nonperforming party shall be entitled to seek specific
performance and the issuance of immediate injunctive and other equitable relief
to prevent breaches of this Agreement and to enforce specifically the terms and
provisions hereof, without the necessity of proving the inadequacy of money
damages as a remedy, and the parties further agree to waive any requirement for
the securing or posting of any bond in connection with the obtaining of any such
injunctive or other equitable relief, this being in addition to and not in
limitation of any other remedy to which they are entitled at Law or in equity.

 

 6 

 

  

(n) No Partnership, Agency or Joint Venture. This Agreement is intended to
create a contractual relationship among Stockholder, the Company, Bearing and
Sub, and is not intended to create, and does not create, any agency,
partnership, joint venture or any like relationship among the parties hereto or
among any other Company shareholders entering into voting and support agreements
with Bearing or Sub. Stockholder has acted independently regarding its decision
to enter into this Agreement and not as a group with other Company shareholders
entering into a voting and support agreement with Bearing or Sub in connection
with the Merger Agreement (other than those that are Affiliates of Stockholder).
Nothing contained in this Agreement shall be deemed to vest in Bearing or Sub
any direct or indirect ownership or incidence of ownership of or with respect to
any Stockholder Shares.

 

[signature page follows]

 

 7 

 

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered as of the date first above written.

 

  Bearing:       BEARING RESOURCES LTD.

 

  By:     Name: Jeremy Poirier   Title: Chief Executive Officer

 

  Sub:       LI ACQUISITION CORPORATION

 

  By:     Name:  Jeremy Poirier   Title:  President and Chief Executive Officer

 

  Company:       LI3 ENERGY, INC.

 

  By:     Name:  Luis Saenz   Title:  President and Chief Executive Officer

 



  Stockholder:

 

  Name:  

 

  By:     Name:     Title:  

 

  Address for Notice for Stockholder:            

 



  Facsimile:  

 

  Email:  

 

  Number of shares of Company Common Stock beneficially owned by Stockholder:  
 

 

{Signature Page to Voting and Support Agreement}

 



 

